Order unanimously reversed on the law without costs and complaint reinstated, in accordance with the following memorandum: Special Term erred in dismissing plaintiff’s verified complaint. Defendants did not comply with section 519 of the Not-For-Profit Corporation Law because the income and expense statement they submitted was not properly verified and did not show in appropriate detail the assets and liabilities of the corporation. (Appeal from order of Supreme Court, Erie County, Flaherty,. J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, Pine and Davis, JJ.